
QuickLinks -- Click here to rapidly navigate through this document



A MARK OF *** IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED
SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE
SECURITIES EXCHANGE ACT OF 1934.


Exhibit 10.47



SECOND AMENDMENT TO
BUSINESS DEVELOPMENT AGREEMENT


        This Second Amendment to Business Development Agreement is made and
entered into this 27th day of November, 2007, by and between LECG, LLC, a
California limited liability company with a business address of 2000 Powell
Street, Suite 600, Emeryville, California 94608 ("LECG") and Enterprise
Research, Inc., a California corporation with a business address of 2000 Powell
Street, Suite 510, Emeryville, California 94608 ("ERI").


RECITALS


        A.    LECG and ERI are parties to that certain Business Development
Agreement dated as of December 10, 2000, as amended by a First Amendment to
Business Development Agreement dated September 2003 (collectively, the "Original
Agreement").

        B.    LECG and ERI wish to modify the terms of the project origination
fees earned by ERI under the Original Agreement on the terms and conditions set
forth herein.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

        1.    Amendment of Original Agreement.    Section 3 of the Original
Agreement is hereby deleted in its entirety and replaced by the following:

        3.    Project Origination Revenue.    In consideration of the referral
by ERI of the Sourced Engagements, ERI will earn project origination revenues
under this Section 3.

        3.1    Until the second anniversary of this Agreement, Project
Origination Revenues consist of the following:

A.Fourteen percent (14%) of the total collected professional LECG staff billings
on any engagements ERI originates, net of (i) all expenses, (ii) the
professional fees (if any) of David J. Teece ("Teece"), and (iii) the fees of
Directors, Principals and Affiliates of LECG working on the engagement. For
example, on an engagement ERI originated in which $100,000 is collected by LECG
and which includes (i) $10,000 in travel, telephone, copying and other expenses,
(ii) $25,000 of Teece's personal professional fees, and (iii) $15,000 of
professional fees from other LECG Directors, Principals and Affiliates, Project
Origination Revenues would equal $7,000 ($50,000 × 0.14).

B.Notwithstanding Section 1 above, for engagements in which ERI is the finder of
the engagement and an LECG Principal who is on the at-risk LECG Expert Model
acts in any capacity other than the Primary Expert, finder or co-finder in
connection with the engagement, 14% of that LECG Principal's total billings for
the engagement which are collected by LECG. For example, on an engagement
originated by ERI in which a Principal (who is on the at-risk LECG Expert Model)
serves as a senior economist and receives 30% of his or her total billings of
$10,000 (i.e., the Principal receives $3,000), the Project Origination Revenues
would equal $1,400 ($10,000 × 0.14).

C.For engagements in which ERI is the finder or co-finder of the engagement but
another Director or Affiliate other than Teece acts in any capacity in
connection with the engagement

--------------------------------------------------------------------------------



and voluntarily agrees to take a certain percentage less than the contractual
pass through rate specified for work on the matter, the agreed-upon percentage
reduction, up to a maximum of 10% of that Director's or Affiliate's total
billings for the engagement which are collected by LECG. For example, on an
engagement ERI originates in which another LECG Director other than Teece serves
as the Primary Expert who agrees to voluntarily reduce his or her fee pass
through rate from the 70% applicable under the contract to 60% of his or her
total billings of $100,000 (i.e., the Director receives $60,000), the Project
Origination Revenues would equal $10,000 ($100,000 × 0.10), subject to
collections of those fees generating the additional Project Origination
Revenues.

D.For engagements originated by ERI in combination with other LECG experts or
Affiliates or LECG as a firm, the percentage used to calculate the Project
Origination Revenues attributable to each party will be divided appropriately
among ERI and the individuals involved. ERI is encouraged to reach its own
agreement with LECG Directors regarding the apportioning of the origination
credit with other LECG Directors or professional staff involved in originating
an engagement. The Chief Executive Officer will resolve any disputes concerning
the apportioning of the origination credit. Project Origination Revenues will
not accrue on the billings of any co-finder for another co-finder.

        3.2    Engagements originated by ERI and performed by Teece directly
impact Teece's "contribution margin" to LECG. On the second anniversary of the
date of this Agreement, the fourteen percent (14%) rate used to calculate
Project Origination Revenues will be increased to a twenty percent (20%) rate if
Teece's "contribution margin" (on a trailing twelve month basis) is at least
equal to *** (the "Minimum Contribution Margin"). If Teece does not meet the
Minimum Contribution Margin, the implementation of the 20% rate for Project
Origination Revenues will be deferred until the Minimum Contribution Margin has
been achieved. The Company will review Teece's actual contribution margin every
six (6) months after the second anniversary of this Agreement to measure such
performance. ***

        3.3    Project Origination Revenues will be paid in accordance with the
following schedule:

for receipts in January, February and March, on April 15th,
for receipts in April and May, on June 15th;
for receipts in June, July and August, on September 15th; and
for receipts September, October, November and December, on January 15th.

        2.    No Further Amendments.    Except as set forth in this Agreement,
the Original Agreement has not been modified and remains in full force and
effect as of the date hereof.

--------------------------------------------------------------------------------

A mark of *** on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the SECURITIES and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the SECURITIES
Exchange Act of 1934.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, LECG and ERI have executed this Second Amendment to
Business Development Agreement on the date first written above.

LECG, LLC
a California limited liability company
By:
 
/s/  MICHAEL J. JEFFERY      
 
     

--------------------------------------------------------------------------------

Michael J. Jeffery, Chief Executive Officer    
ENTERPRISE RESEARCH, INC.,
a California corporation
By:
 
/s/  LEIGH TEECE      
 
     

--------------------------------------------------------------------------------

Leigh Teece, President    

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.47



SECOND AMENDMENT TO BUSINESS DEVELOPMENT AGREEMENT
RECITALS
